Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                             CASE NO.:

     LEODAN CABRERA,
     and other similarly situated individuals,

            Plaintiff (s),
     v.

     LEO PREMIER HOMES LLC,
     d/b/a LEO ROOFING & CONSTRUCTION,
     and FRANK LEO, individually

            Defendants.

     _____________________________________/

                                         COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

             COMES NOW the Plaintiff LEODAN CABRERA and other similarly situated

     individuals, by and through the undersigned counsel, and sues Defendants LEO PREMIER

     HOMES LLC, d/b/a LEO ROOFING & CONSTRUCTION, and FRANK LEO,

     individually and alleges:

          1. This is an action to recover money damages for unpaid wages, failure to pay

             overtime and retaliation under the United States laws. This Court has jurisdiction

             pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

             jurisdictional placement) ("the Act").

          2. Plaintiff LEODAN CABRERA is a resident of Palm Beach County, Florida, within

             this Honorable Court jurisdiction and is otherwise sui juris. Plaintiff is a covered

             employee for purposes of the Act.




                                             Page 1 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 2 of 21




        3. Defendant LEO PREMIER HOMES LLC, d/b/a LEO ROOFING &

           CONSTRUCTION (from now on, LEO ROOFING & CONSTRUCTION, or

           Defendant) is a Florida Profit Corporation having a place of business in Palm Beach

           County, Florida. Defendant is engaged in interstate commerce.

        4. The individual Defendant FRANK LEO was and is now the owner/partner and

           operator of LEO ROOFING & CONSTRUCTION. This individual Defendant was

           the employer of Plaintiff and others similarly situated within the meaning of Section

           3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

        5. All the actions raised in this Complaint took place in Palm Beach County, Florida,

           within this Court's jurisdiction.

                                   GENERAL ALLEGATIONS

        6. This cause of action is brought by Plaintiff LEODAN CABRERA as a collective

           action to recover from Defendants minimum wages, overtime compensation,

           liquidated damages, retaliatory damages, and the costs of reasonable attorney's fees

           under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et

           seq (the "FLA or the "ACT") on behalf of Plaintiff, and all other current and former

           employees similarly situated to Plaintiff ("the asserted class") who worked more

           than forty (40) hours during one or more weeks on or after June 2020 (the "material

           time") without being compensated overtime wages pursuant to the FLSA.

        7. Defendant LEO ROOFING & CONSTRUCTION is a construction company

           specialized in residential and commercial roofing and general construction work.




                                               Page 2 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 3 of 21




        8. Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO employed

           Plaintiff LEODAN CABRERA as a driver and construction laborer, from

           approximately June 20, 2020, through December 19, 220, or 26 weeks.

        9. Plaintiff was a non-exempted, full-time employee.              During the relevant

           employment period, Plaintiff was paid at the rate of $225.00 daily.

        10. Plaintiff's duties consisted of picking up from suppliers roofing construction

           materials and delivering these supplies to Defendants' worksites. Plaintiff also had

           additional duties such as cleaning, disposing of construction debris, and general

           construction work.

        11. While employed by Defendants, Plaintiff had a regular schedule. Plaintiff worked

           six days per week from Mondays to Saturdays. Plaintiff worked minimum from

           7:00 AM to 6:00 PM (11 hours daily), and he completed an average of 61 hours in

           a week. Plaintiff was unable to take bonafide lunch breaks.

        12. Plaintiff worked more than 40 hours every week. Nevertheless, he was paid $1,350

           weekly ($225.00 x 6 days=$1,350.00) regardless of the number of hours worked

           during the week.

        13. The Defendants did not maintain a time-keeping method. Plaintiff did not clock in

           and out, but Defendants were able to track Plaintiff's hours because Plaintiff and

           other similarly situated owner FRANK LEO constantly monitored employees.

        14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked over forty (40), in

           violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).



                                            Page 3 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 4 of 21




        15. Also, Plaintiff was not paid regular wages for approximately five weeks. Plaintiff

           accumulated between October and November 2020 unpaid regular wages for the

           total amount of $6,750.00 ($1,350.00 weekly x 5 weeks=$6,750.00).

        16. Plaintiff was paid strictly in cash without any record or paystub showing the number

           of days and hours worked, wage rate, employees' taxes deducted, etc.

        17. Plaintiff was not in agreement with the irregular payment of his wages and the lack

           of payment for overtime hours, and he complained to the owner of the business

           FRANK LEO several times. Defendant FRANK LEO always answered: "I will fix

           it later."

        18. On or about December 19, 2020, Plaintiff had not received his backed-up regular

           wages, and he complained to the owner of the business FRANK LEO once again.

           Plaintiff requested to be paid his accumulated five weeks unpaid wages and

           overtime hours. This time, the owner FRANK LEO, got very upset and fired

           Plaintiff on the spot.

        19. On or about December 19, 2020, Defendants fired Plaintiff. There was no reason

           to fire Plaintiff other than retaliation for his complaints about overtime and unpaid

           wages.

        20. Plaintiff LEODAN CABRERA seeks to recover accumulated regular wages for the

           value of $6,750.00, unpaid overtime hours, retaliatory damages, and any other relief

           as allowable by law.

        21. The additional persons who may become Plaintiffs in this action are/were non-

           exempt hourly employees who worked more than forty (40) hours during one or

           more workweeks during the relevant period, but who did not receive minimum



                                           Page 4 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 5 of 21




           wages and payment at one and one-half times their regular rate for their hours

           worked over forty (40) hours.

                                  COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
        (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

        22. Plaintiff LEODAN CABRERA re-adopts every factual allegation stated in

           paragraphs 1-21 above as if set out in full herein.

        23. Plaintiff LEODAN CABRERA brings this action, and those similarly situated, to

           recover from his employer unpaid overtime compensation, as well as an additional

           amount as liquidated damages, costs, and reasonable attorney's fees under the

           provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29

           U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, "No employer shall employ any of his

           employees… for a workweek longer than 40 hours unless such employee receives

           compensation for his employment in excess of the hours above specified at a rate

           not less than one and a half times the regular rate at which he is employed."

        24. The employer LEO ROOFING & CONSTRUCTION was engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A). The Defendant is a construction company. Defendant has more than

           two employees directly and recurrently engaged in interstate commerce. At all

           times pertinent to this Complaint, the Employer/Defendant operates as an

           organization that sells and/or markets its services to customers from throughout the

           United States. Employer/Defendant obtains and solicits funds from non-Florida

           sources, accepts funds from non-Florida sources, uses telephonic transmissions

           going over state lines to do its business, transmits funds outside of the State of



                                           Page 5 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 6 of 21




           Florida. Upon information and belief, the annual gross revenue of the

           Employer/Defendant was always material hereto more than $500,000 per annum.

           Therefore, there is enterprise coverage.

        25. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff

           and other employees similarly situated regularly and recurrently participated in

           interstate commerce within the meaning of the FLSA. Also, Plaintiff handled and

           worked on goods and materials and materials that were moved across State lines at

           any time during business. Therefore, there is individual coverage.

        26. Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO employed

           Plaintiff LEODAN CABRERA as a driver and construction laborer, from

           approximately June 20, 2020, through December 19, 2020, or 26 weeks.

        27. Plaintiff was a non-exempted, full-time employee.              During the relevant

           employment period, Plaintiff's regular wage rate was $225.00 daily.

        28. The Plaintiff's duties consisted of picking up from suppliers, constructing materials,

           and delivering these supplies to Defendants' worksites. Plaintiff also had additional

           duties such as cleaning, disposing of construction debris, and general construction

           work.

        29. While employed by Defendants, Plaintiff had a regular schedule. Plaintiff worked

           six days per week from Mondays to Saturdays, a total of 61 hours. Plaintiff was

           unable to take bonafide lunch breaks.

        30. Plaintiff worked more than 40 hours every week. Nevertheless, he was not paid for

           overtime hours.




                                            Page 6 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 7 of 21




        31. Defendants did not maintain a timekeeping method, Plaintiff did not clock in and

           out, but Defendants were able to track the hours worked for Plaintiff because

           Plaintiff and other similarly situated employees were constantly monitored by

           owner FRANK LEO.

        32. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1).

        33. Plaintiff was paid strictly in cash without any record or paystub showing the number

           of days and hours worked, wage rate, employees' taxes deducted, etc.

        34. The records, if any, concerning the number of hours worked by Plaintiff and all

           other employees and the compensation paid to such employees should be in the

           Defendants' possession and custody. However, upon information and belief,

           Defendants did not maintain accurate and complete time records of hours worked

           by Plaintiff and other employees in the asserted class.

        35. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        36. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        37. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the

           time of the filing of this Complaint, Plaintiff's good faith estimate of unpaid

           overtime wages are as follows:



                                            Page 7 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 8 of 21




           *Plaintiff is not in possession of time and payment records, and he is providing this
           preliminary good faith estimate of the unpaid overtime, based on his best
           recollections. Plaintiff will amend his calculations after proper discovery.

               a. Total amount of alleged unpaid O/T wages:

                   Six Thousand Forty-Four Dollars and 22/100 (6,044.22)

               b. Calculation of such wages:

                   Total weeks of employment: 26 weeks
                   Relevant number of weeks: 26 weeks
                   Total hours worked: 61 hours weekly
                   Overtime hours weekly: 21 O/T hours weekly
                   Wage rate: $225.00 daily x 6 days=$1,350.00: 61 hours weekly=$22.14
                   Regular rate: $22.14 an hour x 1.5= $33.21
                   O/T rate: $33.21-$22.14 rate paid = $11.07 half-time O/T difference

                   Half-time O/T $11.07 x 21 O/T hours=$232.47 weekly x $6,044.22

               c. Nature of wages (e.g., overtime or straight time):

                   This amount represents unpaid overtime wages.

        38. At all times material hereto, the Employers/Defendants failed to comply with Title

           29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff

           and those similarly-situated performed services and worked more than the

           maximum hours provided by the Act. Still, the Defendants made no provision to

           properly pay him at the rate of time and one half for all hours worked in excess of

           forty hours (40) per workweek as provided in said Act. The additional persons who

           may become Plaintiffs in this action are weekly-paid employees and/or former

           employees of Defendants who are and who were subject to the unlawful payroll

           practices and procedures of Defendants and were not paid time and one half of their

           regular rate of pay for hours worked over forty.




                                           Page 8 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 9 of 21




        39. Defendants knew and/or showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act and remain owing Plaintiff and those similarly-situated these overtime wages

           since the commencement of Plaintiff's and those similarly situated employee's

           employment with Defendants as set forth above, and Plaintiff and those similarly

           situated are entitled to recover double damages.

        40. At the times mentioned, individual Defendant FRANK LEO was, and is now, the

           owner/director and manager of Defendant Corporation LEO ROOFING &

           CONSTRUCTION. Individual Defendant FRANK LEO had absolute operational

           control of LEO ROOFING & CONSTRUCTION. Individual Defendant FRANK

           LEO was the employer of Plaintiff and others similarly situated within the meaning

           of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In that, this

           individual Defendant acted directly in the interest of LEO ROOFING &

           CONSTRUCTION in relation to its employees, including Plaintiff and others

           similarly situated, and he is jointly and severally liable for Plaintiff's damages.

        41. Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO willfully and

           intentionally refused to pay Plaintiff LEODAN CABRERA overtime wages as

           required by the United States law and remain owing Plaintiff these overtime wages

           since the commencement of Plaintiff's employment with Defendants as set forth

           above.

        42. Plaintiff seeks to recover for unpaid overtime wages accumulated from hire to his

           last day of employment.




                                            Page 9 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 10 of 21




         43. Plaintiff has retained the law offices of the undersigned attorney to represent him

             in this action and is obligated to pay a reasonable attorney's fee.

                                             PRAYER FOR RELIEF

     WHEREFORE, Plaintiff LEODAN CABRERA and those similarly situated respectfully

     request that this Honorable Court:

         A. Enter judgment for Plaintiff LEODAN CABRERA and other similarly situated and

             against the Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO,

             based on Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C.

             § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages

             and overtime compensation for hours worked in excess of forty weekly, with

             interest; and

         C. Award      Plaintiff   LEODAN        CABRERA       an   equal    amount   in   double

             damages/liquidated damages; and

         D. Award Plaintiff LEODAN CABRERA reasonable attorneys' fees and costs of suit;

             and

         E. Grant such other and further relief as this Court deems equitable and just and/or

             available pursuant to Federal Law.

                                               JURY DEMAND

     Plaintiff LEODAN CABRERA and those similarly situated demand trial by a jury of all

     issues triable as of right by a jury.




                                               Page 10 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 11 of 21




                                   COUNT II:
            F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
           FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

        44. Plaintiff LEODAN CABRERA re-adopts every factual allegation as stated in

           paragraphs 1-21 of this Complaint as if set out in full herein.

        45. This action is brought by Plaintiff LEODAN CABRERA and those similarly

           situated to recover from the Employer LEO ROOFING & CONSTRUCTION

           unpaid minimum wages, as well as an additional amount as liquidated damages,

           costs, and reasonable attorney's fees under the provisions of 29 U.S.C. § 201 et seq.,

           and specifically under the provisions of 29 U.S.C. §206.

        46. The employer LEO ROOFING & CONSTRUCTION was engaged in interstate

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

           203(s)(1)(A). The Defendant is a construction company. Defendant has more than

           two employees directly and recurrently engaged in interstate commerce. At all

           times pertinent to this Complaint, the Employer/Defendant operates as an

           organization that sells and markets its services to customers from throughout the

           United States. Employer/Defendant obtains and solicits funds from non-Florida

           sources, accepts funds from non-Florida sources, uses telephonic transmissions

           going over state lines to do its business, transmits funds outside of the State of

           Florida. Upon information and belief, the annual gross revenue of the

           Employer/Defendant was always material hereto more than $500,000 per annum.

           Therefore, there is enterprise coverage.

        47. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff

           and other employees similarly situated regularly and recurrently participated in



                                          Page 11 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 12 of 21




           interstate commerce. Also, Plaintiff handled and worked on goods and materials

           and materials that were moved across State lines at any time in the course of

           business. Therefore, there is individual coverage.

        48. U.S.C. §206 states, "Every employer shall pay to each of his employees who in any

           workweek is engaged in commerce or the production of goods for commerce, or is

           employed in an enterprise engaged in commerce or the production of goods for

           commerce, wages at the following rates:

           (1) except as otherwise provided in this section, not less than—

           (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

           (B) $6.55 an hour, beginning 12 months after that 60th day; and

           (C) $7.25 an hour, beginning 24 months after that 60th day

        49. Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO employed

           Plaintiff LEODAN CABRERA as a driver and construction laborer, from

           approximately June 20, 2020, through December 19, 2020, or 26 weeks.

        50. Plaintiff was a non-exempted, full-time employee.            During the relevant

           employment period, Plaintiff's regular wage rate was $225.00 daily.

        51. While employed by Defendants, Plaintiff had a regular schedule. Plaintiff worked

           six days per week from Mondays to Saturdays, a minimum average of 61 hours in

           a week. Plaintiff was unable to take bonafide lunch breaks.

        52. Plaintiff worked more than 40 hours every week. However, for approximately five

           weeks, Plaintiff was not paid for a substantial number of hours regular wages at any

           rate, not even the minimum wage as required by law. Defendants did not pay

           Plaintiff wages of $6,750.00, which is the equivalent to 5 weeks plus four days



                                          Page 12 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 13 of 21




           working days ($1,350.00 weekly x 5 weeks= $6,750. These unpaid wages were

           accumulated during October and November 2020.

        53. Defendants did not maintain a time-keeping method. Plaintiff did not clock in and

           out, but Defendants were able to track the hours worked for Plaintiff because

           Plaintiff and other similarly situated employees were constantly monitored by

           owner FRANK LEO.

        54. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

           of the Fair Labor Standards Act.

        55. Plaintiff was paid strictly in cash, without any record or paystub providing basic

           information about the number of days and hours worked, wage rate, employees'

           taxes withheld, etc.

        56. The records, if any, concerning the number of hours worked by Plaintiff LEODAN

           CABRERA and all other similarly situated employees and the compensation paid

           to   such    employees     should    be   in    the   possession   and   custody    of

           Defendants. However, upon information and belief, Defendants did not maintain

           accurate and complete time records of hours worked by Plaintiff and other

           employees in the asserted class.

        57. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        58. Prior to the completion of discovery, and to the best of Plaintiff's knowledge, at the

           time of the filing of this Complaint, Plaintiff's good faith estimate of unpaid wages

           are as follows:

           *Florida minimum wage is higher than the Federal minimum wage. As per FLSA
           regulations, the higher minimum wage applies.




                                           Page 13 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 14 of 21




              a. Total amount of alleged unpaid wages:

                  Two Thousand Six Hundred Ten Dollars and 80/100 ($2,610.80)

              b. Calculation of such wages:

                  Total relevant weeks of employment: 26 weeks
                  Total unpaid weeks: 5 weeks
                  Total hours worked: 61 hours
                  Federal minimum wage: $7.25
                  Florida minimum wage 2020: $8.56

                  2020 Fl. min. wage $8.56 x 61 hrs.= $522.16 weekly x 5 weeks=$2,610.80

              c. Nature of wages:

                  This amount represents unpaid minimum wages.

        59. Defendant LEO ROOFING & CONSTRUCTION unlawfully failed to pay Plaintiff

           minimum wages.       Plaintiff seeks to recover for minimum wage violations

           accumulated from the date of hire through Plaintiff's last employment date.

        60. Defendant LEO ROOFING & CONSTRUCTION knew and/or showed reckless

           disregard of the provisions of the Act concerning the payment of minimum wages

           as required by the Fair Labor Standards Act and remain owing Plaintiff and those

           similarly-situated these minimum wages since the commencement of Plaintiff and

           those similarly situated employee's employment with Defendants as set forth above.

           Plaintiff and those similarly situated are entitled to recover double damages.

        61. At times mentioned, individual Defendant FRANK LEO was, and is now, the

           owner/director and manager of Defendant Corporation LEO ROOFING &

           CONSTRUCTION. Individual Defendant FRANK LEO had absolute operational

           control of LEO ROOFING & CONSTRUCTION, and he is jointly liable for

           Plaintiff's damages. Individual Defendant FRANK LEO was the employer of



                                          Page 14 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 15 of 21




            Plaintiff and others similarly situated within the meaning of Section 3(d) of the

            "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In that, individual Defendant

            FRANK LEO acted directly in the interest of LEO ROOFING &

            CONSTRUCTION concerning its employees, including Plaintiff and others

            similarly situated, and he is jointly liable for Plaintiff's damages.

        62. Defendants LEO ROOFING & CONSTRUCTION, and FRANK LEO willfully

            and intentionally refused to pay Plaintiff minimum wages, as required by the United

            States law, and remain owing Plaintiff these minimum wages since the

            commencement of Plaintiff's employment with Defendants as set forth above.

            Plaintiff has retained the law offices of the undersigned attorney to represent him

            in this action and is obligated to pay a reasonable attorneys' fee.

                                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff LEODAN CABRERA and those similarly situated respectfully

     request that this Honorable Court:

        A. Enter judgment for Plaintiff LEODAN CABRERA and against the Defendants

            LEO ROOFING & CONSTRUCTION, and FRANK LEO based on Defendants'

            willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other

            Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid

            minimum wages, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or



                                            Page 15 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 16 of 21




             available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff LEODAN CABRERA and those similarly situated demand trial by a jury of all

     issues triable as of right by a jury.

                                COUNT III
        FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE OF
                 PLAINTIFF; PURSUANT TO 29 U.S.C. 215(a)(3);
                       AGAINST ALL DEFENDANTS

         63. Plaintiff LEODAN CABRERA re-adopts every factual allegation as stated in

             paragraphs 1-21 of this Complaint as if set out in full herein.

         64. This Court has jurisdiction pursuant to The Fair Labor Standards Act, 29 U.S.C. §§

             201-219 (section #216 for jurisdictional placement) as well as the Florida

             Constitution that vests this action within a court of competent jurisdiction.

         65. The employer LEO ROOFING & CONSTRUCTION was engaged in interstate

             commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

             203(s)(1)(A). The Defendant is a construction company. Defendant has more than

             two employees directly and recurrently engaged in interstate commerce. At all

             times pertinent to this Complaint, the Employer/Defendant operates as an

             organization that sells and/or markets its services to customers from throughout the

             United States. Employer/Defendant obtains and solicits funds from non-Florida

             sources, accepts funds from non-Florida sources, uses telephonic transmissions

             going over state lines to do its business, transmits funds outside of the State of

             Florida. Upon information and belief, the annual gross revenue of the

             Employer/Defendant was always material hereto more than $500,000 per annum.

             Therefore, there is enterprise coverage.


                                              Page 16 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 17 of 21




        66. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff

           and other employees similarly situated regularly and recurrently participated in

           interstate commerce. In addition, Plaintiff handled and worked on goods and

           materials and materials that were moved across State lines at any time in the course

           of business. Therefore, there is individual coverage.

        67. Because of the foregoing, Defendant's business activities involve those to which

           the Fair Labor Standards Act applies.

        68. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

           forty hours in any workweek, the employer must compensate the employee for

           hours above forty at the rate of at least one and one-half times the employee's

           regular rate…"

        69. 29 U.S.C. § 206 (a) (1) states, "….an employer must pay a minimum wage of

           $5.15/hr. to an employee who is engaged in commerce...." [29 U.S.C. § 206 (a) (1)].

        70. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— "to

           discharge or in any other manner discriminate against any employee because such

           employee has filed any complaint or instituted or caused to be instituted any

           proceeding under or related to this chapter, or has testified or is about to testify in

           any such proceeding,......"

        71. Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO employed

           Plaintiff LEODAN CABRERA as a driver and construction laborer, from

           approximately June 20, 2020, through December 19, 2020, or 26 weeks.

        72. Plaintiff was a non-exempted, full-time employee.             During the relevant

           employment period, Plaintiff's regular wage rate was $225.00 daily.



                                           Page 17 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 18 of 21




        73. While employed by Defendants, Plaintiff had a regular schedule. Plaintiff worked

           six days per week from Mondays to Saturdays, an average of 61 hours weekly.

        74. Plaintiff worked more than 40 hours every week. Nevertheless, he was not paid for

           overtime hours. were not paid at any rate, not even the minimum wage rate.

        75. In addition, during October and November 2020, Plaintiff was not paid his regular

           wages for a total of 5 weeks.

        76. Defendants did not maintain a time keeping method. Plaintiff did not clock in and

           out, but Defendants were able to track the hours worked for Plaintiff because

           Plaintiff and other similarly situated employees were constantly monitored by

           owner FRANK LEO.

        77. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours

           at the rate of time and one-half his regular rate for every hour that he worked in

           excess of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of

           1938 (29 U.S.C. 207(a)(1).

        78. Plaintiff was not paid for a substantial number of hours regular wages at any rate,

           not even the minimum wage required by law. Defendants did not pay Plaintiff

           wages in the amount of $6,750.00, equivalent to 5 weeks ($1,350.00 weekly x 5

           weeks=$6,750.00).

        79. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and

           overtime hours in violation of the Fair Labor Standards Act.

        80. Plaintiff was not in agreement with the lack of payment for overtime hours, and

           with the missing payment of his regular wages and he complained to the owner of




                                           Page 18 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 19 of 21




           the business FRANK LEO several times. Defendant FRANK LEO always

           answered: "I will fix it later".

        81. These complaints constituted protected activity under the Fair Labor Standards Act.

        82. On or about December 19, 2020, Plaintiff had not received his backed-up regular

           wages, and he complained to the owner of the business FRANK LEO once again.

           Plaintiff requested to be paid his accumulated five weeks of regular wages and

           overtime hours.

        83. This Complaint constituted protected activity under the Fair Labor Standards Act.

        84. However, this time, the owner FRANK LEO, got very upset and fired Plaintiff on

           the spot.

        85. On or about December 19, 2020, after Plaintiff complained about unpaid wages,

           Defendants fired Plaintiff.

        86. At all times during his employment, Plaintiff performed his work satisfactorily.

           There was no reason other than a retaliatory action to terminate Plaintiff's

           employment.

        87. On or about December 19, 2020, the Plaintiff was terminated by Defendants. This

           adverse employment action against Plaintiff LEODAN CABRERA by the

           Defendants was directly and proximately caused by Defendants' unjustified

           retaliation because of Plaintiff's complaints about overtime payment and regular

           wages in violation of Federal Law.

        88. Moreover, Plaintiff's termination came right after Plaintiff's participation in

           protected activity on or about December 19,




                                              Page 19 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 20 of 21




         89. At times mentioned, individual Defendant FRANK LEO was, and is now, the

              owner/director and manager of Defendant Corporation LEO ROOFING &

              CONSTRUCTION. Individual Defendant FRANK LEO had absolute operational

              control of LEO ROOFING & CONSTRUCTION, and he is jointly liable for

              Plaintiff's damages. Individual Defendant FRANK LEO was the employer of

              Plaintiff and others similarly situated within the meaning of Section 3(d) of the

              "Fair Labor Standards Act" [29 U.S.C. § 203(d)], in that this individual Defendant

              acted directly in the interest of LEO ROOFING & CONSTRUCTION concerning

              its employees, including Plaintiff and others similarly situated. He is jointly and

              severally liable for Plaintiff's damages.

         90. The Defendants' termination of the Plaintiff was in direct violation of 29 U.S.C.

              215 (a)(3) and, as a direct result, Plaintiff has been damaged.

         91. Plaintiff LEODAN CABRERA has retained the law offices of the undersigned

              attorney to represent him in this action and is obligated to pay a reasonable

              attorneys' fee.

                                        PRAYER FOR RELIEF

     WHEREFORE, Plaintiff LEODAN CABRERA respectfully requests that this Honorable

     Court:

        A. Issue a declaratory judgment that Defendants' acts, policies, practices, and

              procedures complained of herein violated provisions of the Fair Labor Standards

              Act;

        B. Enter judgment against Defendants LEO ROOFING & CONSTRUCTION and

              FRANK LEO that Plaintiff LEODAN CABRERA recovers compensatory, damages



                                              Page 20 of 21
Case 9:21-cv-80588-DMM Document 1 Entered on FLSD Docket 03/23/2021 Page 21 of 21




             and an equal amount of liquidated damages as provided under the law and in 29

             U.S.C. § 216(b);

         C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

         D. Order the Defendants LEO ROOFING & CONSTRUCTION and FRANK LEO to

             make whole the Plaintiff by providing appropriate back pay and other benefits

             wrongly denied in an amount to be shown at trial and other affirmative relief;

         E. Plaintiff LEODAN CABRERA further prays for such additional relief as the

             interests of justice may require.

                                           JURY DEMAND

     Plaintiff LEODAN CABRERA demands trial by a jury of all issues triable as of right by a

     jury.

     DATED: March 23, 2021

                                                          Respectfully Submitted,


                                                          By: _/s/ Zandro E. Palma____
                                                          ZANDRO E. PALMA, P.A.
                                                          Florida Bar No.: 0024031
                                                          9100 S. Dadeland Blvd.
                                                          Suite 1500
                                                          Miami, FL 33156
                                                          Telephone: (305) 446-1500
                                                          Facsimile: (305) 446-1502
                                                          zep@thepalmalawgroup.com
                                                          Attorney for Plaintiff




                                                 Page 21 of 21
